


113 S2778 : To require the Secretary of State to offer rewards totaling up to $10,000,000 for information on the kidnapping and murder of James Foley and Steven Sotloff.
U.S. Senate
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 2778
IN THE HOUSE OF REPRESENTATIVES

September 19, 2014
Referred to the Committee on Foreign Affairs

AN ACT
To require the Secretary of State to offer rewards totaling up to $10,000,000 for information on the kidnapping and murder of James Foley and Steven Sotloff.


1.Rewards authorized
(a)In generalIn accordance with the Rewards for Justice program authorized under section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the Secretary of State shall offer a reward to any individual who furnishes information leading to the arrest or conviction in any country of any individual for committing, conspiring or attempting to commit, or aiding or abetting in the commission of the kidnapping and murder of James Foley or Steven Sotloff.
(b)LimitationThe total amount of rewards offered under subsection (a) may not exceed $10,000,000, and the total amount of rewards offered in connection with the kidnapping and murder of either one of the individuals named in such subsection may not exceed $5,000,000.
Passed the Senate September 18, 2014.Nancy Erickson,Secretary
